Citation Nr: 0530021	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-21 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service for training 
from May 1964 to October 1964.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which confirmed the veteran's right knee disability at 
10% disabling.  A notice of disagreement was received in 
November 2002.  A statement of the case was issued in July 
2003, and a substantive appeal was received in August 2003.  

By rating decision in July 2003, the RO increased the right 
knee disability rating to 20 percent, effective August 28, 
2001.  However, where there is no clearly expressed intent to 
limit the appeal to entitlement to a specified disability 
rating, then RO and Board are required to consider 
entitlement to all available ratings for that condition.  AB 
v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore 
remains in appellate status. 

A local RO hearing at the RO was scheduled in February 2004.  
However, the veteran failed to appear.  It appears that no 
request was made for a new hearing date. 


FINDING OF FACT

The veteran's service connected disability, described for 
rating purposes as residuals right knee injury with 
arthritis, is manifested by persistent pain and range of 
motion from 0 to 110 degrees, with no recurrent subluxation 
or lateral instability shown. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for the veteran's service connected residual right 
knee injury with arthritis have not been met. 38 U.S.C.A.  
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Diagnostic Codes 5010, 5257, 5260, 5261 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in an April 2002 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the April 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession. In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The veteran was further advised of his VCAA 
rights in a February 2003 letter.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April 2002, which was prior to the 
June 2002 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and a VA 
examination report.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4) (2005).  No additional 
pertinent evidence has been identified by the claimant.  

The veteran was afforded a VA fee-based examination in May 
2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
veteran was also scheduled for VA fee-based examinations in 
April 2003 and July 2005.  However, the veteran failed to 
show up for either one or give any explanation for his 
failure.  The examination report obtained contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reason, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).
 
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The medical evidence of record shows that the veteran 
underwent a VA fee-based examination in May 2002.  The 
examiner reported that the veteran walked to the office with 
the use of crutches.  The examination report shows that the 
veteran claims that he has had swelling and pain in the right 
knee over the years.  On physical examination, the veteran's 
gait was abnormal with a limp favoring the right leg.  The 
examiner noted that the knees appeared abnormal.  There was 
moderate swelling and tenderness on palpation of the kneecap 
as well as medial and lateral side of the knee on the joint 
line.  Right knee range of motion was to 110 degrees flexion 
and to 0 degrees extension.  The veteran refused the Drawer 
test and McMurray test.  Thus, the examiner could not assess 
the instability of the right knee.  The examiner's report 
indicated that range of motion of the right knee is not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  The examination report also indicated that 
the veteran is currently using crutches.  There was no 
indication of ankylosis.  The examination report does note 
that there appears to be mild effusion in the joint and 
crepitus on the range of motion of the knee.  The examiner's 
diagnosis for the right knee is degenerative joint disease. 

VA treatment records from April 2002 through September 2002 
and April 2002 VA x-ray indicate osteoarthritis of the right 
knee. 

The veteran's service-connected right knee disability has 
been rated by the RO under the provisions of Diagnostic Codes 
5010 and 5260.  Under this regulatory provision, a rating of 
20 percent is warranted for traumatic arthritis and flexion 
limited to 45 degrees.  The Board notes that the May 2002 
fee-based examination shows right knee range of motion was to 
110 degrees flexion and to 0 degrees extension.

Currently, the veteran is seeking a disability rating in 
excess of 20 percent for his right knee disability.  Turning 
to the Diagnostic Codes applicable to knee disabilities, the 
Board notes that a 30 percent disability rating is warranted 
under Diagnostic Code 5256 when there is ankylosis of the 
knee with favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  Under Diagnostic Code 
5257, a 30 percent rating is warranted where there is severe 
recurrent subluxation or lateral instability of the knee.  
There is no rating in excess of 20 percent available under 
Diagnostic Codes 5258 and 5259.  A 30 percent rating is 
warranted under Diagnostic Code 5260 when flexion of the leg 
is limited to 15 degrees or less and a 30 percent disability 
rating is warranted under Diagnostic Code 5261 when extension 
of the leg is limited to at least 20 degrees.  A 30 percent 
disability rating is available under Diagnostic Code 5262 
when there is malunion of the tibia and fibula with marked 
knee or ankle disability.  There is no rating in excess of 20 
percent available under Diagnostic Code 5263. See 38 C.F.R. § 
4.71(a), Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 
5262 and 5263.

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Code 5003.

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

After reviewing the May 2002 VA fee-based examination record 
and the other relevant medical evidence of record, the Board 
finds that the veteran's current right knee disability does 
not warrant a rating in excess of 20 percent at this time.

The Board notes that Diagnostic Codes 5258, 5259 and 5263 do 
not provide for disability ratings in excess of 20 percent.  
Therefore, they are not applicable to this analysis. In 
turning to the Diagnostic Codes applicable to the knees which 
do provide for disability ratings in excess of 20 percent, 
the Board notes that a 30 percent disability rating under 
Diagnostic Code 5256 would not be warranted in this case 
because the May 2002 fee-based examination report, and all 
other pertinent clinical evidence, indicate that there is no 
evidence of ankylosis of the right knee.

The Board finds that the evidence of record does not support 
a separate rating under Diagnostic Code 5257 for the 
veteran's right knee disability.  The Board notes that the 
examiner in May 2002 was unable to perform the Drawer test 
and McMurray test due to the veteran's refusal and thus, he 
could not assess the instability of the right knee. The 
remaining medical evidence of record reveals no evidence of 
recurrent subluxation or lateral instability.  Thus, the 
Board finds that rating the veteran's disability under 
Diagnostic Code 5257 would not be appropriate. 

The Board acknowledges that the veteran has degenerative 
arthritis and that his current rating is based on Diagnostic 
Code 5260.  Thus, his disability could be rated higher based 
on limitation of motion under Diagnostic Codes 5260 and 5261.  
See generally VAOPGCPREC 9-04.  However, even considering 
additional functional loss due to pain, there is no evidence 
that flexion is limited to 15 degrees or extension is limited 
to 20 degrees so as to warrant assignment of a higher rating 
under Diagnostic Codes 5260 or 5261.  The veteran would be 
entitled to a 10 percent rating under range of motion codes 
because of pain, but pain is already contemplated under the 
existing 20 percent rating under Codes 5010 and 5260.  
Finally, the Board notes that there is no malunion of the 
tibia or fibula with marked knee or ankle disability to 
warrant a 30 percent rating under Diagnostic Code 5262.

In sum, although the evidence clearly shows continuing right 
knee disability, the preponderance of the evidence is against 
assignment of a rating in excess of 20 percent at this time.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  Should the right knee disability 
increase in severity in the future, the veteran may always 
advance a claim for increased rating. 
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

The appeal is denied. 

____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


